DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The examiner acknowledges the adding claims 21 – 41 and canceling claims 1 – 20 by the preliminary amendment submitted by the applicant(s) filed on June 04, 2021.  Claims 21 – 41 are pending in this application.

Priority
This application is a continuation of 16/269,387 (US 10833482) filed on 02/06/2019, further claims priority to 62/650,907 filed on 03/30/2018 and further claims priority to 62/627,165 filed on 02/06/2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The priority has been considered and accepted by the examiner.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on 
November 09, 2020 and February 11, 2022. The submission is in compliance with the 
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Drawings
The drawing has been considered and accepted by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The applicant disclosure is objected because the specification don’t disclose or teach or suggest or don’t use the term "a relief surface" (see in line 10 of claim 21 ).  The terms “at least one of the first or second turning mirrors”  and “a relief surface” were found to be vague in light of the specification which showed no "a relief surface" structure being "includes in at least one of the first and second turning mirrors."

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claim 41.     
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 26 and 29 – 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al, (US 2018/0031850).

 
    PNG
    media_image1.png
    142
    289
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    141
    279
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    193
    295
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    190
    287
    media_image4.png
    Greyscale
  

Regarding claim 21, Jiang disclose an apparatus, comprising: 
a first laser diode (see Annotation Figures 2a – 2c and 6a – 6c, character 120, 
Abstract and paragraphs [0036 and 0052]) situated to emit a beam along an optical axis (see Annotation Figures 2a – 2c and 6a – 6c), the beam having perpendicular fast and slow axes perpendicular to the optical axis (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 (FACs) and 158 (SACs), Abstract and paragraph [0036] implies fast axes and slow axes by use of FAC and SAC); 
a first fast axis collimator (FAC) (see Annotation Figures 2a – 2c and 6a – 6c, characters 154, Abstract and paragraph [0036 – 0037]) optically coupled to the beam (see Annotation Figures 2a – 2c and 6a – 6c); 
a second laser diode (see Annotation Figures 2a – 2c and 6a – 6c, character 120, Abstract and paragraphs [0036 and 0052]) situated to emit a beam along an optical axis (see Annotation Figures 2a – 2c and 6a – 6c); 
a second fast axis collimator (FAC) (see Annotation Figures 2a – 2c and 6a – 6c, characters 154, Abstract and paragraph [0036 – 0037]) optically coupled to the beam emitted from the second laser diode (see Annotation Figures 2a – 2c and 6a – 6c, character 120); and 
first and second turning mirrors (see Annotation Figures 2a – 2c and 6a – 6c, characters 162, the reference called “steering mirror” Abstract and paragraph [0016, 0037 - 0038]) situated to receive the beams and to turn the beams for stacking along the fast axes (see Annotation Figures 2a – 2c and 6a – 6c and paragraph [0009, and 0042 – 0043]); 
wherein at least one of the first or second turning mirrors (see Annotation Figures 2a – 2c and 6a – 6c, characters 162) includes a relief surface (see Annotation Figures 2a and 6a, examiner believe that the first and/or second turning mirror has room for the other beam to pass by without hitting and examining interprets the relief surface to be the surface of the mirror where light is reflected.) configured to provide clearance for the beam turned by the other of the first or second turning mirrors (see Annotation Figures 2a – 2c and 6a – 6c, characters 162 to propagate adjacent to the relief surface (see Annotation Figures 2a and 6a).     

Regarding claim 26, Jiang disclose both the first and second turning mirrors (see Annotation Figures 2a – 2c and 6a – 6c, characters 162) comprise respective relief surfaces (see claim 21 rejection).

Regarding claim 29, Jiang disclose the first FAC (see Annotation Figures 2a – 2c and 6a – 6c, characters 154) has an optical axis parallel to the optical axis of the first laser diode (see Annotation Figures 2a – 2c and 6a – 6c, characters 154) but spaced apart by a distance to produce a redirected beam axis (see Annotation Figures 2a – 2c and 6a – 6c, and paragraphs [0015 – 0016 and 0044]).
Regarding claims 30 and 31, Jiang disclose a laser diode pump module (see Annotation Figures 2a – 2c, 6a – 6c and 7) and a fiber laser system (see Annotation Figures 2a – 2c, 6a – 6c and 7), comprising one or more of the laser diode pump modules (see Annotation Figures 2a – 2c, 6a – 6c and 7, Abstract and paragraph [0036 and 0042]). 


Claim Rejections - 35 USC § 103    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 – 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al, (US 2018/0031850).

Regarding claims 22 – 24, Jiang discloses at least one turning mirror (see Annotation Figures 2a – 2c and 6a – 6c, characters 162) include a relief surface (see claim 21 rejection).
 Jiang discloses the claimed invention except for relief comprises a chamfer or bevel and the bevel extends to a receiving reflective surface of the at least one first or second turning mirror.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the chamfer or bevel as suggested to the device of Jiang, to provide a compact device, when the laser light reflects off the area that is taped on the mirror it causes the light to be reflected at a specific angle and the could it be used to change the beam shape.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 25 and 27, Jiang discloses at least one turning mirror (see Annotation Figures 2a – 2c and 6a – 6c, characters 162) include a relief surface (see claim 21 rejection).
 Jiang the claimed invention except for the relief surface comprises a surface altering a base rectangular parallelepiped shape of the at least one first or second turning mirror and the relief surfaces are differently shaped from each other.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the relief surface comprises a surface altering a base rectangular parallelepiped shape to the device of Jiang, to provide a compact device, the light must be reflected at a given angle and the could it be used to change the beam shape.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claims 28, 32, 34 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al, (US 2018/0031850) in view of Regaard et al. (US 20090129420).

Regarding claim 28, Jiang disclose the first FACs (see Annotation Figures 2a – 2c and 6a – 6c, characters 154) and laser diodes (see Annotation Figures 2a – 2c and 6a – 6c, character 120, Abstract and paragraphs [0036 and 0052]).

    PNG
    media_image5.png
    290
    232
    media_image5.png
    Greyscale


Jiang discloses the claimed invention except for the first FAC has an optical axis arranged at an angle with respect to the optical axis of the first laser diode to produce a redirected beam axis.  Regaard  teaches a fast axis collimating lens (see Figure 5f, character 32) is tilted.  However, it is well known in the art to modify the fast axis collimating lens is tilted as discloses by Regaard in (see Figure 5f and paragraphs [0037 and 0083]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known fast axis collimating lens is tilted as suggested by Regaard to the device of Jiang, in order to obtain a lateral beam shift for adjusting the position of an associated output light beam collimated in fast axis direction and to provide an angle of the laser beam at a specific angle.  Positioning the FAC lenses such that they are offset in the fast-axis direct results in the collimated beams transmitted therefrom being tilted at an angle relative to the propagation axis (e.g., Z-axis). Providing an offset in the vertical direction causes the beams transmitted from the emitters to be transmitted to the coupling lens with a non-zero angle of incidence.

Regarding claim 32, Jiang disclose a method, comprising; 
arranging a plurality of laser diodes (see Annotation Figures 2a – 2c and 6a – 6c, character 120, Abstract and paragraphs [0036 and 0052]) in a laser diode module (see Annotation Figures 2a – 2c and 6a – 6c) to emit respective beams from emission facets along optical axes (see Annotation Figures 2a – 2c and 6a – 6c), wherein the beams as emitted have perpendicular fast and slow axes perpendicular to the respective parallel optical axis (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 (FACs) and 158 (SACs), Abstract and paragraph [0036] implies fast axes and slow axes by use of FAC and SAC); and   
securing at least one fast axis collimator (FAC) (Jiang do not explicitly discloses securing at least one fast axis collimator (FAC).  However, it was shown above that Jiang on Annotation Figures 2a – 2c and 6a – 6c, abstract and paragraphs [0036 and 0052] teach a plurality of laser, FAC (fast axis collimator) and SAC (slow axis collimator) are located on the top of the substrate.  Secured definition is a support or remain in place or  to get hold something or possession of or to make firm or fast, as by attaching, etc.  The lasers, FACs and SACs they could it be secured so that they do not fall and can work correctly and appropriately.  These features are implicitly taught securing at least one fast axis collimator (FAC) as is claimed.) in relation to one of the emission facets (see Figures 2a – 2c and 6a – 6c). 
Jiang discloses the claimed invention except for the FAC is secured such that a FAC optical axis is at a non-zero angle with respect to the optical axis of the beam emitted from the one emission facet so that the beam is redirected along a redirected beam axis after transmission through the at least one FAC.  Regaard teaches a fast axis collimating lens (see Figure 5f, character 32) is tilted.  However, it is well known in the art to modify the fast axis collimating lens is tilted as discloses by Regaard in (see Figure 5f and paragraphs [0037 and 0083]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known fast axis collimating lens is tilted as suggested by Regaard to the device of Jiang, in order to obtain a lateral beam shift for adjusting the position of an associated output light beam collimated in fast axis direction and to provide an angle of the laser beam at a specific angle.  Positioning the FAC lenses such that they are offset in the fast-axis direct results in the collimated beams transmitted therefrom being tilted at an angle relative to the propagation axis (e.g., Z-axis). Providing an offset in the vertical direction causes the beams transmitted from the emitters to be transmitted to the coupling lens with a non-zero angle of incidence. 

Regarding claim 34, Jiang and Regaard, Jiang disclose the securing the at least one FAC (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 and see claim 1 rejection) in relation to one of the emission facets comprises securing the FAC (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 and claim 1 rejection) to a laser diode submount (see Annotation Figures 2a and 6a, characters 1), the respective laser diode (see Annotation Figures 2a – 2c and 6a – 6c, characters 120), a mounting surface of the laser diode module (see Annotation Figures 2a – 2c and 6a – 6c, characters 100).

Regarding claim 35, Jiang and Regaard, Jiang disclose the securing the at least one FAC (see Annotation Figures 2a – 2c and 6a – 6c, characters 154) in relation to one of the emission facets comprises securing the FAC (see claim 1 rejection) such that the FAC (see Annotation Figures 2a – 2c and 6a – 6c, characters 154) is in contact with a laser diode submount (see Annotation Figures 2a and 6a, characters 1), a respective laser diode (see Annotation Figures 2a – 2c and 6a – 6c, characters 120), a mounting surface of the laser diode module (see Annotation Figures 2a – 2c and 6a – 6c, characters 100, the FAC and the laser are optically in contact and Figures 2a – 2c and 6a – 6c shown that the FACs is in contact with the laser diode submount and a mounting surface of the laser diode module, when the FACs are mounted in the laser submount and the mounting surface of the laser diode module and see claims 32 and 33 rejection).

Regarding claim 36, Jiang and Regaard, Jiang disclose securing another fast axis collimator (FAC) (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 and see claim 1 rejection) in relation to another of the emission facets (see Annotation Figures 2a – 2c and 6a – 6c).
Jiang discloses the claimed invention except for the FAC is secured such that a FAC optical axis is at a non-zero angle with respect to the optical axis of the beam emitted from the other emission facet so that the beam is redirected along a redirected beam axis after transmission through the at least one FAC.  Regaard teaches a fast axis collimating lens (see Figure 5f, character 32) is tilted.  However, it is well known in the art to modify the fast axis collimating lens is tilted as discloses by Regaard in (see Figure 5f and paragraphs [0037 and 0083]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known fast axis collimating lens is tilted as suggested by Regaard to the device of Jiang, in order to obtain a lateral beam shift for adjusting the position of an associated output light beam collimated in fast axis direction and to provide an angle of the laser beam at a specific angle.  Positioning the FAC lenses such that they are offset in the fast-axis direct results in the collimated beams transmitted therefrom being tilted at an angle relative to the propagation axis (e.g., Z-axis). Providing an offset in the vertical direction causes the beams transmitted from the emitters to be transmitted to the coupling lens with a non-zero angle of incidence (see claim 32 rejection). 

Regarding claim 37, Jiang and Regaard, Jiang disclose the securing the at least one FAC (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 and see claim 1 rejection) in relation to one of the emission facets comprises securing the FAC (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 and see claim 1 rejection) such that the FAC optical axis intersects the beam optical axis at the emission facet (see Annotation Figures 2a, 2b, 6a and 6b).

Regarding claim 38, Jiang and Regaard, Jiang disclose securing one or more turning mirrors (see Annotation Figures 2a – 2c and 6a – 6c, characters 162, the reference called “steering mirror” Abstract and paragraph [0016, 0037 - 0038]) in relation to respective laser diodes (see Annotation Figures 2a – 2c and 6a – 6c, characters 120) to receive the beams along the respective redirected beam axes and to turn the beams to become stacked along the fast axes and to redirect the beams to propagate at a common angle (see Annotation Figures 2a – 2c, 6a – 6c and Figure 7, and paragraph [0009, and 0042 – 0043]).

Regarding claim 39, Jiang and Regaard, Jiang disclose the arranging the plurality of laser diodes (see Annotation Figures 2a – 2c and 6a – 6c, characters 120) in a laser diode module (see Annotation Figures 2a – 2c and 6a – 6c) to emit respective beams from emission facets along optical axes comprises arranging the optical axes in a common plane (see Annotation Figures 2a – 2c, 6a – 6c and 7, and paragraphs [0013 – 0015, 0040 and 0042]).

Regarding claim 40, Jiang and Regaard, Jiang disclose securing at least one wedge prisms (see Annotation Figures 2a – 2c, 6a – 6c, character 166, and paragraphs [0006, 0037, 0046 and 0047]) situated to receive the beams along one of the respective redirected beam axes and configured to redirect the beams to propagate at a common angle with respect to the common plane (see Annotation Figures 2a – 2c, 6a – 6c and paragraphs [0013 – 0015]).

Regarding claim 41, Jing disclose an apparatus, comprising: 
at least one laser diode (see Annotation Figures 2a – 2c and 6a – 6c, characters 120) configured to emit a beam from an exit facet along an optical axis, wherein the beam
as emitted having perpendicular fast and slow axes perpendicular to the optical axis (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 (FACs) and 158 (SACs), Abstract and paragraph [0036] implies fast axes and slow axes by use of FAC and SAC); and 
means for collimating the beam along the fast axis (see Annotation Figures 2a – 2c and 6a – 6c, characters 154 (FACs), Abstract and paragraph [0036]).
Jiang discloses the claimed invention except for means for collimating the beam along the fast axis while redirecting the beam at an angle with respect to the optical axis along a redirected beam axis at least in part using a non-parallel optical axis relation.  Regaard teaches a fast axis collimating lens (see Figure 5f, character 32) is tilted.  However, it is well known in the art to modify the fast axis collimating lens is tilted as discloses by Regaard in (see Figure 5f and paragraphs [0037 and 0083]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known fast axis collimating lens is tilted as suggested by Regaard to the device of Jiang, in order to obtain a lateral beam shift for adjusting the position of an associated output light beam collimated in fast axis direction and to provide an angle of the laser beam at a specific angle.  Positioning the FAC lenses such that they are offset in the fast-axis direct results in the collimated beams transmitted therefrom being tilted at an angle relative to the propagation axis (e.g., Z-axis). Providing an offset in the vertical direction causes the beams transmitted from the emitters to be transmitted to the coupling lens with a non-zero angle of incidence (see claim 32 rejection). 


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al, (US 2018/0031850) in view of Regaard et al. (US 20090129420), further  in view of Woon (KR 20170059171).

Regarding claim 33, Jiang discloses the claimed invention except for the securing 
the at least one FAC in relation to one of the emission facets comprises securing the at least one FAC with a UV cured epoxy, high temperature glue, or lens bonding material.   Woon  teaches a UV cured epoxy.  However, it is well known in the art to apply the UV cured epoxy as discloses by Woon in (see Abstract and page 4 lines 6th full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known UV cured epoxy as suggested by Woon to the device of Jiang, to provided bonding between the FAC and substrate or submount, furthermore the process of bonding optical elements and laser diodes to submounts is well-known and a common technique in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US-10651355 disclose a high-power laser diode assembly uses a greater number of emitters in a laser diode package or uses larger, wider laser diode emitters to produce higher-power laser output. A packaged high-power laser diode assembly that includes multiple laser diodes, each of which formed with a meniscus lens within a slow axis collimator to produce high-power output from a laser diode assembly configured for inclusion in a modular package that exhibits reduced overall physical footprint or improved laser output brightness.
The reference US-20090323752 disclose a high-brightness laser module is configured with a beam-compression unit capable of reducing a diameter of parallel light beams which are emitted by respective spaced apart individual laser diodes. The module further has an objective lens configured to losslessly launch the light with the reduced diameter into a fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)-272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        
/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828